United States Court of Appeals
                            For the Eighth Circuit
                        ___________________________

                                No. 13-1226
                        ___________________________

                                     Rodney Bell

                        lllllllllllllllllllll Plaintiff - Appellant

                                            v.

           Carolyn W. Colvin, Acting Commissioner of Social Security

                               lllllllllllllllllllllAppellee
                                     ____________

                     Appeal from United States District Court
                for the Western District of Missouri - Kansas City
                                 ____________

                             Submitted: August 7, 2013
                              Filed: August 27, 2013
                                  [Unpublished]
                                  ____________

Before SMITH, BOWMAN, and SHEPHERD, Circuit Judges.
                          ____________

PER CURIAM.

       Rodney Bell appeals from an order of the District Court1 affirming the denial
of disability insurance benefits and supplemental security income. Upon de novo

      1
       The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
review, we find that the determination of the administrative law judge (ALJ) that Bell
is not disabled is supported by substantial evidence on the record as a whole. See
Young v. Astrue, 702 F.3d 489, 491 (8th Cir. 2013). As to Bell’s apparent challenge
to the ALJ’s adverse credibility determination, this challenge is being raised for the
first time on appeal, see Roberts v. Apfel, 222 F.3d 466, 470 (8th Cir. 2000) (noting
that unless manifest injustice would result, a claim not articulated in the district court
is subject to forfeit on appeal), and in any event, the ALJ gave several valid reasons
for finding Bell not entirely credible, see Renstrom v. Astrue, 680 F.3d 1057, 1067
(8th Cir. 2012) (stating that if the ALJ explicitly discredits a claimant and gives good
reasons for doing so, the appellate court will normally defer to the ALJ’s
determination). We affirm the judgment of the District Court, and we deny Bell’s
motion for appointment of counsel.
                         ______________________________




                                           -2-